Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum Corporation interim operational update CALGARY, Nov. 1 /CNW/ - Compton Petroleum Corporation ("Compton" or the "Company") is pleased to provide an interim operational update of activities to the end of October 2007. In a news release dated July 11, 2007 we outlined our plans for the remainder of 2007 and the longer term direction for the Company. At that time, Mr. Sapieha, Compton's President and CEO, said, "2007 is the year during which all the elements necessary for the Company's next phase of growth will be put in place. We view 2007 as a transition year for Compton, a year in which the stage is set for the large well counts that are necessary for production growth and the realization of the value inherent in our natural gas resource plays." Our overall strategy was that of focusing entirely on the four natural gas resource plays in two core areas in southern and central Alberta. << We also stated that industry conditions were such that mid 2007 was the time to implement this initiative given: - our increasing understanding and confidence in our natural gas resource plays, - the strength of our resource teams and ability to attract talented professionals, - an improving industry cost structure, - favourable regulatory developments relating to down-spacing and production commingling, - opportunities to expand in core areas at reasonable costs, and - an expectation of strengthening natural gas prices. Key elements of this strategy included: - an expanded drilling program, - the hiring of essential technical and management staff to execute on our strategy, - the longer term procurement of goods and services at favourable fixed costs, and - the divestment of non-core properties and the redeployment of this capital to our core resource plays, including strategic acquisitions where available. Since July we have concentrated on the implementation of this strategy and have successfully executed on a number of the key elements. We have made considerable progress towards positioning Compton to realize on its potential developed over the past years: - we have demonstrated our ability to manage large drilling programs; we ramped-up our program during the third quarter, drilling 130 wells during the period, 57 of which were drilled in the month of September, - we have added to our technical and professional teams necessary to manage increased activity, - we have closed on 60% of our planned second half divestments, and - through strategic acquisitions we have expanded our core areas including facilities, infrastructure, and seismic data. >> The continued weakness in natural gas prices, affecting the industry as a whole, and uncertainty as to the timing of a recovery is currently a restraining factor in the implementation of our longer-term plans.
